Levy, J.
Plaintiff moves to vacate defendant’s notice of appearance, on the ground that the attorneys representing defendant union appear without authority. In this contention plaintiff is supported by the affidavits on the part of defendant. It seems that defendant’s alleged attorneys were engaged by the parent body of which the defendant is a constituent member. But as the latter is an autonomous body for purposes of this action, the intervention of the parent body is improper, particularly as its previous motion to intervene was denied. If defendant’s conduct is a breach of discipline in relation to the parent body, such breach is outside the scope of this litigation. Motion granted. Settle order.